DETAILED ACTION 

1)       The Restriction is withdrawn.   Claims 1-20 are under consideration.

Claim Objections
2)       Claim 15, line 2, the phrase “according to any one of the claims 1” should be replaced with - according to claim 1 - . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     3)       Claims 15-16, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over LIU ZHU et al. (CN 108570882), (copy of machine translation provided to the Applicants).  
LIU discloses aramid composite paper made of microfiber glass wool, aramid pulp, tencel fiber and carbon nanotubes (Example 2, [0050]-[0051]).   Mixture of the above components, including dispersants, water, aluminum sulfate and polyethyleneimine, is placed on an inclined wire former where the mixture is formed into a web.  The web is dehydrated and molded forming a three-layer wet web structure.  The web is then rolled, vacuum dehydrated and infrared dried to make carbon nanocomposite three-layer gradient structure filter paper [0052].  The composite paper structure includes pores and porous channels ([0027], [0030]), (entire document).  LIU is silent on the paper thickness, however, it would have been obvious to one skilled in the art at the time the invention was filed that the paper thickness be optimized in order to obtain desired filtration efficiency of the filter paper [0004].
          In the event any differences can be shown for the product of the product-by-process claims 15-16, as opposed to the product taught by the reference LIU, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985). 

Allowable Subject Matter
4)        Claims 1-14, 17-20, are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowable subject matter is that the cited prior art does not disclose a preparation method of a paper that includes aramid pulp fibers and carbon nanotubes, the preparation method per steps claimed (claim 1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                  

Conclusion
5)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MARK HALPERN/Primary Examiner, Art Unit 1748